       Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,
      Plaintiff,                                           Civil Action No. 20cv133(JCH)

         v.                                                JURY TRIAL DEMANDED

 YALE UNIVERSITY et al.,                                   AUGUST 11, 2020
      Defendants.

        PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OPPOSITION TO
             DEFENDANT YALE UNIVERSITY’S MOTION TO QUASH
     PLAINTIFF’S CROSS-MOTION TO COMPEL COMPLIANCE WITH SUBPOENA

        Plaintiff Jakub Madej (“Jakub”) submits this memorandum of law in support of his

opposition to Yale’s Motion to Quash Subpoena, and in support of his cross-motion to compel

the subpoenaed witness, Mr. Keshav Raghavan, to comply with the subpoena and appear at the

scheduled deposition.

I.      Introductory Statement

        This case concerns Yale University’s approach to and practice of withdrawing

undergraduate students. Plaintiff, who has been unlawfully withdrawn from Yale, subpoenaed

Mr. Keshav Raghavan (the “witness”). Mr. Raghavan is a student at Yale College, is not a party

to this case, and plaintiff alleges no wrongdoing on his part. Plaintiff believes that Mr. Raghavan

is likely to possess relevant information to this case, and needs to be deposed under oath. See

Declaration. Among other references, Yale represented to Jakub that Mr. Raghavan is a member

of the “Committee on Honors and Academic Standing” (“Committee”), which adjudicates

student withdrawals from Yale College. Plaintiff alleges that the Committee, in fact, does not

exist, and Yale College administration shielded its often arbitrary and incompetent but life-

changing decisions about who to withdraw under the guise of a nine-person committee. See Am.

Compl. ¶ ¶ 45-50.
       Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 2 of 11



       The University’s responses in discovery seeking to uncover how the alleged Committee

works can be best described as illogical and confusing. Recently, Yale admitted in a request

under Rule 36 that the Committee met six times in the past academic year but refused to produce

“sufficient documents” to prove that fact, or to represent whether any documents are being

withheld on the basis of that objection, in violation of Fed. R. Civ. P. 34(b)(2)(C). See Exhibit C.

       The University now attempts to block a non-party deposition on the grounds of undue

burden and relevance despite the well-established law that does not permit a party to assert

nonparties’ rights in subpoena-related proceedings. Yale’s desperate attempt to arrest fact-

finding is not an isolated event but a monthslong pattern of obstructionist discovery conduct.

Yale previously alleged that plaintiff engaged in “repeated harassment of the defendants and

their counsel”, and argued that discovery should thus be stayed. (ECF #96). (The University did

not seek any solution of the alleged “harassment”, or explain why a stay of discovery would stop

the alleged “harassment”). This Court has promptly denied Yale’s illogically argued motion to

stay. (ECF #104). The University later presented a falsified e-mail in a subtly calculated attempt

to frustrate the record and preserve its previously right to object to seven interrogatories. (ECF

#140). This very troubling pattern of conduct squarely demonstrates that defendants have every

incentive to mislead the Court, and prevent genuine fact-finding. For the reasons that follow, the

Court should deny Yale’s motion to quash and grant Jakub’s cross-motion to compel.



II.    Procedural History

       On or about August 4, 2020, Mr. Keshav Raghavan was personally served with the

subpoena, and a notice of subpoena was served on all attorneys of record. A true copy of the

subpoena is attached as Exhibit B. The subpoena commanded Mr. Raghavan to appear and
       Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 3 of 11



testify on August 17, 2020 at 2:00pm at a specified location in Manhattan, approximately 48

miles from his residence in Stamford, Connecticut. Attached to the subpoena was a check for a

total of $86.00 for 1 day’s attendance and mileage to and from New York, as calculated using the

GSA (General Services Administration) rates.

       Mr. Raghavan has not appeared in these proceedings, and thus did not move to quash the

subpoena. On August 11, 2020, defendant Yale University moved to quash the subpoena.

Plaintiff now moves the court to deny Yale’s motion as a nullity, and to order Mr. Raghavan to

comply with the subpoena.



III.   Legal Standard

       Rule 45 permits a party to “serve a subpoena commanding a nonparty 'to attend and

testify[.]'” Weinstein v. Univ. of Conn., CIV. NO. 3:11CV1906 (WWE), 2012 WL 3443340, at

*2 (D. Conn. Aug. 15, 2012) (quoting Fed. R. Civ. P. 45(a)(1)(A)(iii)). Subpoenas are subject to

the relevance requirements set forth in Rule 26(a). Id.

       The burden of persuasion on motion to quash subpoena is borne by the movant. Travelers

Indem. Co. v. Metro. Life Ins. Co., 228 F.R.D. 111, 113 (D. Conn. 2005); In re County of

Orange, 208 B.R. 117, 120 (Bankr. S.D.N.Y. 1997). Ordinarily, only the party to whom the

subpoena is directed has standing to move to quash it. Weinstein, at 2*, quoting Jacobs v. Conn.

Cmty. Tech. Colleges, 258 F.R.D. 192, 195 (D. Conn. 2009) (collecting cases). “The party

resisting discovery bears the burden of showing why discovery should be denied.” Cole v.

Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009).

       The Court's evaluation of undue burden requires weighing the burden to the subpoenaed

party against the value of information to the serving party.” Jackson v. AFSCME Local 196, 246
           Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 4 of 11



F.R.D. 410, 412 (D. Conn. 2007). “Whether a subpoena imposes an undue burden depends upon

such factors as relevance, the need of the party for the documents, the breadth of the document

request, the time period covered by it, the particularity with which the documents are described

and the burden imposed.” Id.

           The objecting party must do more than “simply intone [the] familiar litany that

[discovery is] burdensome, oppressive or overly broad.” Compagnie Francaise d'Assurance Pour

le Commerce Exterieur v. Phillips Petrol. Co., 105 F.R.D. 16, 42 (S.D.N.Y. 1984). The objecting

party must “show specifically how, despite the broad and liberal construction afforded the

federal discovery rules, each [request] is not relevant or how each question is overly broad,

burdensome or oppressive by submitting affidavits or offering evidence revealing the nature of

the burden.” Id. (internal citations and quotation marks omitted). “The mere assertion that a

subpoena is burdensome, without evidence to prove the claim, cannot form the basis for an

'undue burden' finding.” In re Orange, 208 B.R. at 121.



IV.        Argument

      A.      Yale Cannot Assert Non-Party’s Interests in Subpoena-Related Proceedings

           Yale’s motion is fatally flawed at the very outset because the University lacks standing to

move to quash a subpoena directed to Mr. Raghavan, who is a non-party. It is well-established

that a party does not have standing to assert any rights of the nonparty as a basis for a motion to

quash or modify a subpoena. Jacobs v. Conn. Cmty. Tech. Colls., 258 F.R.D. 192, 194-95 (D.

Conn. 2009); Doe v. Town of Greenwich, Civ. No. 3:18CV01322(KAD) (D. Conn. Apr. 21,

2020) (collecting cases); Dominion Res. Servs., Inc. v. Alstom Power, Inc., Civ. No.

3:16CV00544(JCH), at *6-7 (D. Conn. Aug. 18, 2017). “In the absence of a claim of privilege a
       Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 5 of 11



party usually does not have standing to object to a subpoena directed to a non-party witness.”

Langford v. Chrysler Motors Corp., 513 F.2d 1121, 1126 (2d Cir. 1975). The law is also “well-

settled” that a party lacks standing to challenge the nonparty subpoenas on the basis of undue

burden or relevancy. A&R Body Specialty & Collision Works, Inc. v. Progressive Cas. Ins. Co.,

Civil No. 3:07CV929 (WWE), 2013 WL 6511934, at *2 (D. Conn. Dec. 12, 2013); Universitas

Educ., L.L.C. v. Nova Grp., Inc., No. 11 Civ. 1590 (LTS)(HBP), 2013 WL 57892, at *5

(S.D.N.Y. Jan. 4, 2013). “[O]nly the person or entity to whom a subpoena is directed has

standing to file a motion to quash.”. Jacobs, 258 F.R.D. at 194-95.

       Here, Yale University, a Connecticut corporation and a defendant in this case, moved to

quash a subpoena directed to Mr. Keshav Raghavan, a student at Yale College. Mr. Raghavan is

not a party to this case, nor is he an “agent” of Yale. If anything, Mr. Raghavan is Yale’s

customer as he purchased the education services from the University. It is patently unclear how

Mr. Raghavan could be reasonably classified as an “agent” of Yale University. Yale misleads the

Court calling Mr. Raghavan its “agent” as early as in the second sentence of its motion, only to

later admit that he is a “non-party”. Quash, at 4. But even if Yale fashioned a convincing

argument why Mr. Raghavan should be considered its agent, Yale would still lack standing to

move to quash because, in the corporate context, only the corporation’s managing personnel is

synonymous with the corporation itself. Mr. Raghavan, however, is not a corporate officer,

member of the board, an executive employee, or even an employee; instead, he is a student.

Accordingly, Yale’s arguments are improper – Yale lacks standing to even advocate them. This

forecloses Yale’s arguments (3) and (4) because Yale cannot assert burden on behalf of Mr.

Raghavan. Yale’s assertions that no basis exists why Mr. Raghavan should be deposed are also
           Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 6 of 11



spurious: it is not Yale’s role to decide for plaintiff who should be deposed, and who should not

be.

           Notably, Yale offered its legally frivolous argument to the Court after being reminded

that a party lacks standing to move to quash a subpoena (Exhibit A, at 2.) and after an identical

issue arose in this case. (ECF #128). Advancing a fatally flawed legal reasoning despite all these

reminders is objectively unreasonable, and the Court should not leave this conduct unnoticed.

           For all the foregoing reasons, Yale’s motion is a nullity. This Court should deny it.



      B.      Yale’s Motion Failed to Comply with Local Rules 7(a) and 37

           Yale’s motion fails to comply with Local Rule 7(a) in that it lacks any legal argument to

support its bold request to block the deposition entirely. Yale cited no authority to establish that

its position is legally sound; in fact, as demonstrated below, Yale’s “memorandum” directly

contradicts the well-established legal precedent that a party lacks standing to move to quash a

third-party subpoena. Pursuant to Local Rule 7(a)1., a motion that lacks a memorandum of law

can be denied for that defect alone. The court should hold the same.

           Yale’s motion also failed to comply with Local Rule 37 in that Yale made no attempt to

confer before moving to quash. Plaintiff has suggested alternative dates where the deposition

may be held, but defendants declined to address these suggestions. Exhibit A, at 2. This district

has found that both the spirit of and the purpose for Local Rule 37 applies equally to third-party

subpoenas, even though Local Rule 37 does not expressly state that certification must be

provided when seeking relief under Rule 45. SAYE v. OLD HILL PARTNERS, INC., No.

3:03CV1071(DJS), at *5 (D. Conn. Dec. 1, 2004) (ordering parties to demonstrate compliance

with Local Rule 37(a)(2) in motions to quash under Rule 45). Lacking any interest in resolving
         Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 7 of 11



even some problems amicably, the University squarely demonstrated its inflexible approach

intended only to stop reasonable discovery altogether. This Court should not allow defendants to

flout well-settled rules, both procedural and ethical, to achieve their illegitimate goal.



    C.       The Subpoena Does Not Subject Mr. Raghavan to Undue Burden

         Before examining the burden associated with the subpoena, the court must disregard any

statements that Yale purports to be making on behalf of other parties, especially when they

directly pertain to the alleged burden, because Yale cannot assert a non-party’s rights in these

proceedings. Plaintiff doubtful whether these non-parties have expressly consented to Yale’s

counsel representing them. However, even if consent was given, Yale would still lack standing to

comment on the purported burden 1. And even if Yale had standing, it made no showing as to the

nature and extent of the actual burden.

         Yale’s representations notwithstanding, the court may sua sponte quash or modify a

subpoena that subjects a person to undue burden. Fed. R. Civ. P. 45(d)(3)(A)(iv). Here, the

subpoena does not impose undue burden on Mr. Raghavan, and should be sustained.

         Plaintiff is sympathetic to concerns arising from the ongoing pandemic. State and federal

authorities have implemented strict health-promoting protocols to minimize the risk of exposure

to the COVID-19 virus, and all parties should adhere to them. Nonetheless, the existence of the

pandemic alone – which became an inescapable part of everyone’s life – is insufficient to

constitute an undue burden, or even a burden within the meaning of Rule 45. The Rule 45

examination of burden require a particularized showing, preferably in an affidavit, to establish a

basis for a modification or for quashing. Here, no extraordinary circumstances have been


1
 The non-party, of course, has such standing. Here, Mr. Raghavan has not initiated any proceedings to quash the
subpoena.
            Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 8 of 11



presented to the Court that suggest Mr. Raghavan cannot attend a deposition in New York. Mr.

Raghavan’s lack of “comfort” does not constitute an undue burden under Rule 45. Had Mr.

Raghavan had some extraordinary reasons why he could not be deposed in New York on August

17, he would have come forward with these reasons, by either appearing or providing an

affidavit discussing in detail the alleged burden. Mr. Raghavan did none: we have no input from

him at all as witness failed to appear and contest the subpoena. Instead, Yale and Yale alone

protests against the witness being deposed in person – though Yale later contends that “no basis

[exists] for deposing him at all”. To the extent this Court finds that a deposition in New York is

overly burdensome, the deposition should take place closer to witness’s home in Connecticut.

            A regular face-to-face deposition is necessary here because plaintiff needs to assess the

witness’s credibility, ensure that the witness understands he is under oath 2, and prevent any

improper conferences once the deposition begins. Defendants’ improper attempts to hold a Zoom

deposition where their counsel would be present together with the third-party witness at another

location only bolsters the need for deposing the witness in-person. Exhibit A, at 1.

            It should be noted that the University is yet again using the COVID-19 pandemic as a

blanket pretext to obstruct discovery, without offering any non-conclusory arguments, proposing

alternative options, or even responding to suggested alternatives. Id., at 2. (suggesting alternative

dates for the deposition). None of these reasons are particularized, contain specific details, or

legal argument.



       D.       The University Showed No Prejudice from Purported Delayed Notice of Subpoena




2
    The witness is approximately 21-years-old. It is unlikely that he was deposed or testified under oath before.
       Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 9 of 11



       The University argues that plaintiff violated the advance notice requirement of Federal

Rule of Civil Procedure 45(a)(4) because its counsel allegedly received a notice of subpoena

approximately 12 hours after the subpoena was served. Quash, at 2. “The subpoena should

therefore be quashed,” the University writes. Id. This argument fails at the outset because

defendant failed to show any prejudice they suffered as a result of allegedly untimely notice of

subpoena.

       An untimely notice under Rule 45(b)(1) does not automatically trigger quashing a

subpoena without a consideration of prejudice to the aggrieved party. Henry v. Bristol Hosp.,

Inc., No.: 3:13-CV-00826(AVC), at *9 (D. Conn. June 1, 2015) (collecting cases). Courts look to

several factors to examine prejudice, including “the period of delay in providing notice, any

pattern of noncompliance with rules of procedure, the conduct of the serving party if documents

were obtained after untimely notice, and whether the subpoena is otherwise objectionable.”

Zinter Handling, Inc. v. GE, No. 04-CV-500 (GLS/DRH), 2006 WL 3359317, at *2 (N.D.N.Y.

Nov. 16, 2006). Here, the University made no showing of prejudice at all. It is unclear what

prejudice the University could have suffered from an alleged delay of 12 hours. Applying the

Henry factors also gives no inference of prejudice here. Accordingly, the Court should disregard

Yale’s argument altogether.

       The University also failed to provide any genuine evidentiary basis – an affidavit or a

declaration – to establish that its factual statements about the delay are true. Defendant’s

contentions that it received the notice belatedly stem rely on external exhibits, which have not

been authenticated. Worryingly, defendants have made misleading and outright false statements

to the Court to date to prevent discovery. See, e.g., ECF #140. Here, however, the Court need not

even examine whether the purported delay is true because defendants showed no prejudice.
        Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 10 of 11




   E.      Yale’s Remaining Arguments Are Meritless

        The University complains that the requests are duplicative. Accepting its assertions as

true, the University failed to explain why propounding similar requests to different individuals is

unreasonable. One purpose of doing so is not to gather all information in one pile but to establish

whether, and if so, what information a given individual possesses. Here, the number and nature

of documents in possession of Mr. Raghavan is a material piece of information in itself. Yale’s

statements that “Mr. Raghavan personally does not have any responsive documents” are

worthless. On what basis Yale is making firm factual assertion about third parties? What are

“responsive documents” in Yale’s off-hand statement? Even if Yale had personal knowledge

about Mr. Raghavan, which it does not, Yale’s well-documented proclivity to mislead the Court

and plaintiff, also by using false statements, warrants an independent examination of the witness

under oath. If Mr. Raghavan possesses no responsive information, the burden of brining any

documents is virtually non-existent: a sworn affidavit will suffice to conclusively establish that

important fact.

        Notably, Yale cites no legal authority to support its proposition that “duplicative”

requests are improper, let alone a reason to quash. Important inconsistences are likely to arise

when different people provide diverging answers to identical questions, and requests to produce

documents are no exception. Yale’s attempts to block the deposition are so fierce because all

named defendants are represented by one counsel, which simplifies a flow of information that

ostensibly depicts a consistent picture. Only a third-party testimony is a proper challenge to

defendants’ representations. Accordingly, Yale’s motion to quash should be denied.
      Case 3:20-cv-00133-JCH Document 144-1 Filed 08/12/20 Page 11 of 11



V.     Mr. Raghavan’s Testimony is Relevant, and The Court Should Compel Mr.
       Raghavan to Comply with Subpoena


       Plaintiff is troubled with University’s attempts to secure witnesses’ noncompliance. The

defendant is a high-powered corporation, and exerts a considerable power over its employees and

students, also as it pertains to this case. The University’s incentives to block the present

deposition are high, as is obvious from counsel’s filing a fatally flawed legal argument despite

knowledge of its futility. Yale’s incentives to block the deposition would be particularly high if

Yale knew that the deposition is likely to reveal unfavorable or destructive testimony. This is

precisely the case here.

       The present subpoena was issued without court’s intervention, and thus carries less

weight than an express order from the court. To secure a timely compliance and thus a prompt

resolution of this case, plaintiff respectfully moves this Court order Mr. Raghavan to comply

with the subpoena and appear at the deposition.



VI.    Conclusion

       Yale’s motion to quash is a nullity, and must be denied. The Court should order the

witness to comply with the properly issued and executed subpoena, and appear at the deposition.


Dated: August 12, 2020                             Respectfully submitted,
                                                   By: /s/ Jakub Madej
                                                      Jakub J. Madej
                                                       LAWSHEET
                                                      415 Boston Post Rd Ste 3-1102
                                                      Milford, CT 06460
                                                      T: (203) 928-8486
                                                      F: (203) 902-0070
                                                      E: j.madej@lawsheet.com
